DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-5, 12-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-5 and 12-13  recite the limitation " the aqueous composition".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites “7 percent by weight”, which renders the claim indefinite as it is not clear what the weight percentage is based on. For prior art purpose,  the term “by weight”  has been interpreted as “by weigh the solution”.  
Claim 16 improperly recite the Markush group  in the form of  “selected from A, B and  C”,  which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention.  A proper Markush groups may be recited as  "...selected from the group consisting of A, B and C" or  "...selected from A, B or C." See MPEP § 2173.05(h). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 15-16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated  by US 20170121590 A1 (Lopez). 
Regarding claim 1, Lopez teaches a composition comprises a polymer and a highly concentrated salt solution ([0019]), wherein the polymer can be derived from a cationic monomer including a diallyldimethyl ammonium chloride ([0033]), which anticipates poly(diallyldimethylammonium chloride),  the salt solution comprises ammonium acetate ([0040]),  and water ([0053]), which meets the claimed composition. 
It is noted that  the recitation “for clay stabilization” is interpreted as an intended use  since there is no apparent structural difference required by the composition other than that recited in the body of the claim (see MPEP2111.02, II).
	Regarding claim 2, Lopez teaches ammonium acetate  salt solution ([0040] and [0053]), which one of ordinary skill would at once envisage the preparation method of dissolving ammonium acetate in water.  Further,  the claim is viewed as product-by-process claims and hence the methods they are created by are not pertinent, unless applicant can show a different product is produced. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." See MPEP 2113.
	 Regarding claims 15-16 , Lopez teaches the composition can further  comprise  one or more additional component selected from the groups consisting of a breaker, a biocide and  a surfactant, etc..  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez as evidenced by  the Sigma-Aldrich Safety Datasheet of ammonium acetate .
The teachings of Lopez are set forth above. 
Regarding claims 3-5,  Lopez teaches the composition comprises 40 -90 wt.% of the salt solution ([0044]), the salt concentration can be equal to 100% of the salt’s saturation concentration ([0053]), which is about 60 wt.%  calculated by the examiner based on a water solubility of 1,480/l  as evidenced by Sigma -Aldrich Safety Datasheet of ammonium acetate, thus the composition comprises about 24 to 54 wt.% of ammonium acetate calculated by the examiner (i.e., 40%X 60% to 90%X60%), which overlaps with the claimed concentration of claims 3 and 4, and encompasses the claimed concentration of claim 5. 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include ammonium acetate at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
 Regarding claims 6-11, Lopez teaches the polymer can have a weight average molecular weight from 100, 000 Da to about 10,000, 000 Da, which encompasses  the claimed low, medium or high molecular weight of  claims 6 and 7 in light of the instant specification  ([0010]), wherein low to high molecular weight  is defined as 100,000 to 500,000 Daltons,   as well as the claimed ranges of claims 8-11,  and a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Regarding claims 12-14, Lopez teaches the polymer is present in an amount of about 10 to 30 wt.%  ([0020]), which abuts the claimed amount. 
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 Titanium Metals Corp of Am v Banner, 778 F2d 775, 783, 227 USPQ 773, 779 (Fed Cir 1985).
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766